 In the Matter ofRAINrAIR, INC.andOFFICE EMiLol Er:sINTER-NATIONAL UNION, A. F.of L.Case No. 13-R-3301.-DecidedFebruary28, 1946Sey f arth, Shaw & Fairweather,byMr. Lee C. Shaw,of Chicago,Ill., andMr. F. F. Sommers,of Racine, Wis., for the Company.Mr. Harold E. Beck,ofMilwaukee,Wis., for the Union.Mr. Samuel G. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon a- petition duly filed by Office Employees InternationalUnion, A. F. of L., herein called the Union, alleging that a questionaffecting, commerce had arisen concerning the representation ofemployees of Rainfair, Inc., Racine,Wisconsin, herein called theCompany, 'the National Labor Relations Board provided for anappropriate hearing upon due notice before Thomas E. Wilson, TrialExaminer. The hearing was held at Racine, Wisconsin, on December18, 1945.The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard,to examineand ,cross-examine witnesses, and to introduce evidence bearing uponthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded an 'opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYRainfair, Inc., is a Wisconsin corporation with a plant involvedin this proceeding located at Racine, Wisconsin. It is there engagedin the manufacture of raincoats and numerous other rubber products.During the calendar year 1944, the Company purchased raw mate-rials valued in excess of $100,000, of which approximately 90 percentwas shipped from points outside the State of Wisconsin.During66 N. L. R. B., No. 9.ISO RAINFAIR, INC.151the same period, the Company manufactured products valued inexcess of $100,000, of which approximately 90 percent was shipped topoints outside the State.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDOfficeEmployees International Union is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONAlthough at the hearing it appeared that by its petition for cer-tification the Union "intends to request" recognition as the exclusivebargaining representative of certain of its employees, the Companydid not state at the hearing that it would accord such recognitionto the Union.'A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriates 2,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, , within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit comprising all office clerical employees ofthe Company, excluding the industrial nurse, executives, and super-visory employees.The Company contends, contrary to the Union,that certain secretaries, stenographers, typist clerks, and the pay-roll(personnel) clerk also should be excluded from the appropriate unit.Secretaries and stenographers:There are four stenographers whoare regularly employed as secretaries to the president, the purchasingagent-office manager, the sales manager, and the secretary-treasurer.The record shows that they take dictation and otherwise engage inthe usual duties of a secretary.All these employees take dictationon confidential labor relations matters.We shall, therefore, excludethem from the unit.3 The remaining stenographers, although alleg-1 SeeMatterof Southern Cotton Oil Company, etal,59 N L R B 307The FieldExaminerreported that the Union submitted 14 application for member-ship cards dated August 1945, and that there are 17 employees in the appropriate unit'SeeMatter of Electric Auto Lite Company,57 N L R B 723;Matter of GeneralCable Corporation,55 N L R. B 1143 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDedlybeing trainedfor secretarial positions, have not assumed suchduties or been classified as such.There is no evidence that theseemployees in the regular course of their present duties have access toconfidential information concerning the Company's labor relations.We shall include them in the unit.Pay-roll (personnel) clerk:The personnel and employment man-ager handles personnel and labor relations matters, including griev-ances,in their initial stages.He has charge of the three pay-rollclerks, one of whom works on personnel records4 which are notaccessible to employees generally and are kept in a locked file. Sincein the performance of her duties she acquires information pertainingto confidential personnel and labor relations matters, we shall excludethis pay-roll clerk from the unit."Typist-clerks:There are two typist-clerks, one of whom workson sales records. Inasmuch as the evidence does not, in our opinion,establish that their duties concern confidential matters relating tolabor relations, we shall include the typist-clerks in the unit.We find that all office clerical employees of the Company, includingthe bookkeeper, the telephone-receptionist, the file and mail clerk,the billing clerk, the bookkeeping machine operator, typist-clerks,pay-roll clerks, stenographers, and production clerks, but excludingthe pay-roll (personnel) clerk, secretaries to the president, the pur-chasing agent-office manager, the sales manager, and the secretary-treasurer,the industrial nurse, executives, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommendsuch action, constitute a unit appropriate for the pur-poses ofcollective bargaining within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.4 The record,while not clear,indicatesthat Angelina Adamow is the employee abovereferred to.'SeeMatterof AluminumCompany of America,61 N. L. B. B. 1066;Matter ofElectricAutoLite Company,57 N, L.R. B. 72$. RAINFAIR, INC.DIRECTION OF ELECTION153By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Rainfair, Inc.,Racine,Wisconsin, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be representedby Office Employees International Union, A. F. of L., for the pur-poses of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.